Citation Nr: 1027005	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for right wrist 
osteoarthritis, to include as secondary to injury caused by 
service-connected right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to May 1974.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2006 rating 
decision of the VA Regional Office (RO) in Seattle, Washington 
that declined to reopen the claim of entitlement to service 
connection for right wrist osteoarthritis.


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision, the RO denied 
entitlement to service connection for right wrist osteoarthritis.  

2.  The evidence received since the RO's January 2005 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
right wrist osteoarthritis.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied entitlement to 
service connection for right wrist osteoarthritis is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's January 2005 
rating decision is not new and material and the Veteran's claim 
of entitlement to service connection for right wrist 
osteoarthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim for 
entitlement to service connection for right wrist osteoarthritis.  
He asserts that while working on his roof in 2001, his service-
connected right knee gave way as he stepped on a ladder causing 
him to fall to the ground resulting in injury and disability of 
the right wrist.  As a result, the appellant contends that 
service connection is warranted for the right wrist on a 
secondary basis.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, in a December 2005 letter, the RO informed the 
Veteran that it needed to receive new and material evidence to 
reopen his previously denied claim for service connection for 
right wrist osteoarthritis and defined new and material.  The RO 
also informed the Veteran that his claim was previously denied 
because the evidence did not show that his right wrist arthritis 
was related to his service-connected right knee disability, and 
because there was no evidence of this disability during service.  
The Board finds that this was an accurate description of the 
basis for the prior denial and that the RO properly notified the 
Veteran of evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying benefit bring 
sought.  In addition, as the application to reopen is being 
denied, no new disability rating or effective date will be 
assigned.  Therefore, any error in not providing Dingess notice 
is not prejudicial.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained voluminous VA clinic notes and the 
Veteran's extensive Social Security file.  There is no indication 
that there is any outstanding evidence that has not been 
associated with the claims file.

The Veteran has not been afforded a VA examination with regard to 
the current claim on appeal.  While 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4)(i) require that VA provide a medical 
examination when the evidence indicates there is a current 
disability that may be associated with service or a service-
connected disability, 38 U.S.C.A. § 5103A(f) and 38 C.F.R. 
§ 3.159(c)(4)(iii) specifically provide that such an examination 
is not required with regard to applications to reopen unless new 
and material evidence has been received.  As the Board is denying 
the application to reopen because new and material evidence has 
not been received since the last prior denial, an examination is 
not required under the applicable statute and regulation.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The application to reopen the claim for service 
connection for right wrist fracture residuals is thus ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Factual Background and Legal Analysis

Service connection for right wrist osteoarthritis was originally 
denied in January 2005.  The Veteran was notified of this 
decision in a January 2005 letter, but did not file a timely 
appeal.  Thus, this determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Board also notes that, as shown below, 
new and material was not received prior to the expiration of the 
appeal period, and the claim therefore did not remain pending.  
See 38 C.F.R. § 3.156(b).

In April 2006, the RO denied the application to reopen the 
previously denied claim.  Regardless of the RO's actions in this 
regard, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The Board must therefore review all 
of the evidence submitted since the final disallowance of the 
claim to determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a) which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed on or 
after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The 
amended version of 38 C.F.R. § 3.156 applies in the instant case 
as the appellant's claim to reopen was received after August 
2001.  New evidence is defined in amended 38 C.F.R. § 3.156(a) 
(2009) as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2005 RO 
decision that denied service connection for right wrist 
osteoarthritis included a VA examination report dated in March 
1975 that showed only complaints referable to the right knee from 
injury in service.  Service connection for right knee injury 
residuals was granted by rating action dated in July 1975.  

On VA examinations in March 1992 and July 2000 for the right 
knee, no right wrist complaints were recorded.  VA outpatient 
records dating from 2000 showed no treatment or complaints 
referable to the right wrist.  A VA Urgent Care clinic record 
dated July 8, 2001 noted that the Veteran had fallen 10 feet the 
previous evening stepping off his roof to a ladder and currently 
complained of right arm pain.  X-rays were taken of the right 
wrist and right radius ulna that disclosed a comminuted angulated 
radial fracture.  The right arm was placed in a splint.  
Impressions following examination included right radial closed 
fracture.  The Veteran returned frequently for right wrist 
follow-up in the orthopedic clinic during the remainder of 2001.  
A history of injury to the right wrist after a fall from his roof 
was noted on several occasions.  The right knee was not 
implicated in the fall on any of the occasions he was evaluated.

In a VA outpatient clinic record dated in April 2003, the Veteran 
stated that he had been up on a ladder the previous day when his 
knee suddenly gave way causing him to fall on his lower back and 
buttocks.  He subsequently related that he had also fallen off a 
ladder in 2002 and broken his wrist.  In a clinic note dated in 
October 2003, the appellant said that during the past couple of 
years, his right knee had buckled when he had been up on a ladder 
and that the first time he broke his arm.  

In a statement dated in March 2004, the Veteran wrote that he had 
a constant nagging pain in the right knee and that he could not 
climb ladders anymore because the knee always buckled.  He 
related that he had had two major accidents when he had fallen 
off a ladder, one of which had resulted in a broken right arm.  

The Veteran was afforded a VA examination in March 2004 for the 
right knee.  History of right knee giving way and falling at his 
home resulting in right wrist fracture was noted.  Following 
evaluation, the examiner provided impressions that included 
fracture of the right distal forearm secondary to giving way of 
the right knee and fall from a ladder three years before, but 
also noted that this [the wrist] had not been evaluated.  The 
Veteran was afforded a VA general medical examination in January 
2005 where pertinent history was reported that the "Veteran fell 
as a result of his service-connected right knee and 
sustained...right wrist/forearm fracture."  The examiner provided 
a pertinent diagnosis of past right wrist fracture with posterior 
two plate and screw hardware devices of operative reduction and 
internal fixation with severe osteoarthritis of the radial and 
ulnar articulations with the distal carpal bones.  There was no 
opinion as to etiology.  

By rating action dated in January 2005, service connection for 
osteoarthritis of the right wrist was denied on the basis that 
there no evidence of right wrist disability in service or for 
many years thereafter.  The RO also found that right wrist 
osteoarthritis was not secondary to or had been aggravated by the 
service-connected right knee disorder because the Veteran did not 
indicate at the time of injury or for some time thereafter that 
he had fallen due to his right knee.  In essence, the RO denied 
service connection on a secondary basis because the Veteran was 
determined to not be a reliable historian and lacked credibility 
as to the reason for his fall in 2001.

Evidence added to the record following the January 2005 denial of 
the claim of service connection for right wrist osteoarthritis 
includes VA outpatient records previously considered, as well as 
additional VA outpatient clinic notes dating from 2002 showing 
treatment for multiple complaints and disorders, including 
treatment and remedial surgery for right wrist fracture 
residuals.  

In his substantive appeal dated in May 2007, the Veteran stated 
that in 2001 he fell off a ladder when his knee suddenly gave way 
causing him to fall and injure his right arm.  He stated that at 
the time of the injury, he had told the a VA nurse and the doctor 
how his fall had occurred and why, but that he was later told by 
VA staff that doctors did not always write everything down a 
patient said.  

Extensive Social Security Administration records were received in 
August 2007 consisting of private records dated in 1991 
pertaining primarily to a condition not pertinent to the appeal.  
VA outpatient records dating from 1993 were also in the Social 
Security medical file, to include records dating from 2000 that 
were previously reviewed. 

VA outpatient clinical records dated between 2006 and 2009 were 
received showing treatment for multiple complaints and disorders.  
In August 2006, a history of two falls from a ladder after his 
knee gave way in the past was reported.

The Board finds that the evidence, including clinical records and 
statements received since the January 2005 RO rating decision, is 
cumulative and/or redundant of the prior evidence in the record.  
Evidence that is merely cumulative of other evidence in the 
record cannot be "new and material" even if that evidence was not 
previously before agency decision makers. 38 C.F.R. § 3.156(a), 
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional 
VA clinical records refer to more treatment for the right wrist 
and a continuing history of right wrist injury in a fall caused 
by buckling of the right knee without any evidence that the 
Veteran reported or indeed had buckling of the right knee when 
originally treated in 2001 or for almost a year and a half later.  
The fact that the appellant had a right wrist fracture leading to 
arthritis, and reported that he fractured his right wrist as the 
result of a fall from buckling of the right knee, was established 
previously.  Evidence that tends to confirm a previously 
established fact is cumulative.  See Black's Law Dictionary 577 
(7th ed. 1999).  The Veteran's more recent statements are 
duplicative and cumulative of contentions and statements he made 
to clinical personnel in the past and in the record in support of 
the claim.  The Board finds that all of the accounts of right 
knee buckling leading to right wrist fracture were reported 
previously, and were found to be essentially reported history 
without a credible foundation.

In sum, the evidence added to the record since the prior denial 
of the claim is cumulative and thus not new and material; this 
evidence therefore does not provide a basis to reopen the claim 
of entitlement to service connection for a residuals of right 
wrist fracture, including arthritis. See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The application to reopen the claim must 
therefore be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of right wrist fracture, including 
arthritis, to include as secondary to injury caused by service-
connected right knee instability, is denied.



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


